 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JASPER F. WILSON,                                 No. 2:15-cv-1481 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFFREY A. BEARD, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 24, 2018, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. See ECF No. 41.

23   Defendants have filed objections to the findings and recommendations. ECF No. 42.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that:
 2             1. The findings and recommendations issued October 24, 2018 (ECF No. 41) are
 3   ADOPTED in full;
 4             2. Defendants’ motion to dismiss (ECF No. 20) is DENIED without prejudice to the
 5   assertion of any defenses on a motion for summary judgment.
 6             IT IS SO ORDERED.
 7   Dated: January 2, 2019


 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
